[Cite as State ex rel. Jones v. Warden, Belmont Corr. Inst., 2021-Ohio-570.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   BELMONT COUNTY

                         STATE EX REL. AARON L. JONES, SR.,

                                         Petitioner-Appellant,

                                                       v.

              WARDEN, BELMONT CORRECTIONAL INSTITUTION,

                                       Respondent-Appellee.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 20 BE 0004


                                    Civil Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 19 CV 393

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed



Aaron L. Jones, Sr. (PRO SE), A-511-342, Belmont Correctional Institution, 68518
Bannock Road, S.R. 311, P. O. Box 540, St. Clairsville, Ohio 43950, for Petitioner-
Appellant and
                                                                                          –2–


Atty. Dave Yost, Ohio Attorney General and Atty. Jerri Fosnaught, Assistant Attorney
General, 150 East Gay Street, 16th Floor, Columbus, Ohio 43215, for Respondent-
Appellee.

                                           Dated:
                                        March 2, 2021

Donofrio, J.

       {¶1}     Petitioner-appellant, Aaron Jones, appeals from a Belmont County
Common Pleas Court judgment dismissing his petition for a writ of habeas corpus.
       {¶2}     In 2006, appellant was convicted by a jury of aggravated robbery and
aggravated burglary, for breaking into his ex-girlfriend’s home, threatening her with a gun,
repeatedly punching her, and stealing money. The trial court sentenced appellant to ten
years on each count to run consecutively. Appellant filed a direct appeal with this court
raising six assignments of error. State v. Jones, 7th Dist. Mahoning No. 06 MA 109, 2008-
Ohio-1541. We affirmed his conviction and sentence. Id.
       {¶3}     Appellant later filed a pro se petition for a writ of habeas corpus in the trial
court on November 4, 2019. He alleged that he was being held unlawfully by respondent-
appellee, the Warden of the Belmont Correctional Institution. Appellant asserted his
sentence was void because it lacked proper post-release control notification.
       {¶4}     Appellee filed a motion to dismiss for failure to state a claim upon which
relief could be granted or, alternatively, for summary judgment. Appellee pointed out that
appellant’s petition was procedurally deficient because he failed to attach copies of his
commitment papers as required by statute. Specifically, appellee stated that appellant
failed to attach a July 3, 2018 nunc pro tunc judgment that corrected the post-release
control notification. Appellee further argued that appellant’s claim was not cognizable in
habeas corpus because he had an adequate legal remedy where he could have raised
his claim. Appellee went on to argue that appellant was required to, and did not, pay the
filing fee for the petition. Appellee next argued that appellant was required to, and failed
to, provide a detailed list of all lawsuits he filed in the previous five years.
       {¶5}     The trial court granted appellee’s motion for summary judgment. In so
doing the court first noted that because it considered matters outside of the pleadings, it
treated appellee’s motion as one for summary judgment. The court pointed out that



Case No. 20 BE 0004
                                                                                              –3–


appellant attached a copy of the relevant judgment entry of sentence to his petition. But
appellant failed to disclose that as a result of a remand from a prior appeal, the sentencing
court had attempted to correct the post-release control notification issue. The court noted
that appellee provided it with a copy of a nunc pro tunc sentencing judgment entry that
included the post-release control notification. Nonetheless, the trial court stated that the
record failed to show that the sentencing court had conducted a new sentencing hearing
with appellant present. Instead, it appeared to the trial court that the sentencing court
had simply amended the sentencing judgment entry to include the correct language.
       {¶6}     The trial court went on to find that, at best, appellant’s sentence was
possibly void in part only relating the post-release control notification. It stated that
appellant’s remedy was to petition the sentencing court for a limited resentencing hearing
for the proper imposition of post-release control. But the court found appellant was not
entitled to relief in habeas corpus because he had failed to demonstrate he was entitled
to immediate release.
       {¶7}     Moreover, the trial court found it had to dismiss appellant’s petition on
procedural grounds. It found that appellant failed to attach copies of all of his commitment
papers to his petition as required by R.C. 2725.04(D). And the court found appellant
failed to timely file an affidavit listing all actions he filed in the previous five years. Finally,
it found appellant failed to file a certified statement of his account balance for the six-
month period prior to filing his petition. For all of these reasons, as well as the reasons
set out above, the trial court dismissed appellant’s petition.
       {¶8}     Appellant filed a timely notice of appeal on February 18, 2020. He now
raises six assignments of error. Appellant’s arguments as to each of his assignments of
error are convoluted at best and difficult to decipher.
       {¶9}     Appellant’s first assignment of error states:

                TRIAL COURT ERRED TO THE PREJUDICE OF PETITIONER
       WHEN NOT ENGADGING [sic.] IN ALLOWING THE WRIT OF HABEAS
       CORPUS, IN THIS MATTER.




Case No. 20 BE 0004
                                                                                       –4–


       {¶10}   Appellant asserts here that the trial court did not sentence him in a timely
manner, his conviction was improper because the jury found he did not have a weapon,
and he should not have been sentenced to consecutive sentences.
       {¶11}   Appellant’s second assignment of error states:

               THE MANDATES ESTABLISHED FROM THIS COURT AND
       OTHER JURISDICTIONS, CONTRADICT THEMSELVES, IN THIS
       MATTER.

       {¶12}   In this assignment of error, appellant claims he was not notified of post-
release control, he never had an opportunity to view the transcripts from his trial, and his
appellate counsel was ineffective.
       {¶13}   Appellant’s third assignment of error states:

               THE JURISDICTION, OF SAID MATTER, IS ‘CONFUSED’ TO
       THIS MATTER OF PERMITTING PETITIONER’S FREEDOM.

       {¶14}   In this assignment of error, appellant seems to raise a speedy trial issue.
       {¶15}   Appellant’s fourth assignment of error states:

               UNDER THE STATUTES AND MEMORANDUM GIVEN, IN THIS
       ARGUMENT PETITIONER IS DUE HIS FREEDOM, BASED UPON A VOID
       SENTENCE, AND THIS MATTER GETTING IGNORED IN THE COURT’S
       [sic.] OF OHIO.

       {¶16}   Appellant asserts his innocence and argues there was no evidence of his
guilt and again attacks his sentence.
       {¶17}   Appellant’s fifth assignment of error states:

               WITH NO EVIDENCE, HOW, DID THE STATE CONVICT AN
       INNOCENT MAN, WITHOUT EVIDENCE OF HIS GUILT?

       {¶18}   Appellant once again complains that his maximum consecutive sentences
were improper.
       {¶19}   Appellant’s sixth assignment of error states:


Case No. 20 BE 0004
                                                                                         –5–


               PETITIONER WAS/IS DENIED HIS DUE PROCESS, DIGNITIES,
       BESTOWED HIM, IN THIS CASE.

       {¶20}   Finally, appellant again asserts his innocence and attacks the state’s
evidence against him.
       {¶21}   We will address all of appellant’s assignments of error together.
       {¶22}   A court shall only issue a writ of habeas corpus in certain extraordinary
circumstances of unlawful restraint of a person's liberty where there is no adequate legal
remedy. State ex rel. Pirman v. Money, 69 Ohio St.3d 591, 593, 635 N.E.2d 26 (1994).
Habeas corpus is not to be used as a substitute for other forms of action, such as direct
appeal. Adams v. Humphreys, 27 Ohio St.3d 43, 500 N.E.2d 1373 (1986).
       {¶23} An application for a writ of habeas corpus shall include a copy of the
commitment papers (i.e., sentencing judgment entries). R.C. 2725.04(D). The failure to
attach copies of the commitment papers to the petition requires dismissal. Boyd v.
Money, 82 Ohio St.3d 388, 1998-Ohio-221, 696 N.E.2d 568 (1998). A petitioner must
attach all pertinent commitment papers. Hairston v. Seidner, 88 Ohio St.3d 57, 2000-
Ohio-271, 723 N.E.2d 575.
       {¶24} In this case, it is undisputed that appellant failed to attach a copy of the July
3, 2018 nunc pro tunc sentencing judgment. On this basis alone, the trial court was
authorized to dismiss his petition.
       {¶25} Moreover, habeas corpus is not a proper remedy for reviewing allegations
of sentencing errors when that sentence was made by a court of proper jurisdiction.
Wayne v. Bobby, 7th Dist. Belmont No. 02 BE 72, 2003-Ohio-3882, ¶ 4, citing R.C.
2725.05. Instead, direct appeal or postconviction relief is the proper avenue to address
such alleged sentencing errors. Id.
       {¶26} Despite his many arguments on appeal, in his petition for relief appellant’s
only argument was that his sentence was void because it did not contain the proper post-
release control notifications. This was an alleged sentencing error. Appellant should
have raised this issue on direct appeal or in a postconviction petition. It is not a basis for
relief in habeas corpus.
       {¶27} Additionally, pursuant to R.C. 2969.25(A), when an inmate commences a
civil action against a government entity or employee, the inmate shall file with the court


Case No. 20 BE 0004
                                                                                         –6–


an affidavit that contains a description of each civil action or appeal of a civil action that
the inmate has filed in the previous five years in any state or federal court. The affidavit
must include all of the following for each of those civil actions or appeals:

              (1) A brief description of the nature of the civil action or appeal;

              (2) The case name, case number, and the court in which the civil
       action or appeal was brought;

              (3) The name of each party to the civil action or appeal;

              (4) The outcome of the civil action or appeal, including whether the
       court dismissed the civil action or appeal as frivolous or malicious under
       state or federal law or rule of court, whether the court made an award
       against the inmate or the inmate's counsel of record for frivolous conduct
       under section 2323.51 of the Revised Code, another statute, or a rule of
       court, and, if the court so dismissed the action or appeal or made an award
       of that nature, the date of the final order affirming the dismissal or award.

R.C. 2969.25(A).
       {¶28} It is undisputed that appellant failed to attach an affidavit in compliance with
R.C. 2969.25(A) to his petition for relief.      “The provisions of R.C. 2969.25(A) are
mandatory and failure to comply are grounds for dismissal.” State ex rel. Bristow v.
Huffman, 138 Ohio App.3d 500, 501, 2000-Ohio-2659, 741 N.E.2d 630 (7th Dist.). Thus,
in addition to the reasons stated above, appellant’s failure to comply with R.C. 2969.25(A)
was another basis on which the trial court properly dismissed his petition.
       {¶29} Accordingly, appellant’s assignments of error are without merit and are
overruled.
       {¶30} For the reasons stated above, the trial court’s judgment is hereby affirmed.


Robb, J., concurs.
D’Apolito, J., concurs.




Case No. 20 BE 0004
[Cite as State ex rel. Jones v. Warden, Belmont Corr. Inst., 2021-Ohio-570.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be taxed against
the Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                         NOTICE TO COUNSEL

        This document constitutes a final judgment entry.